Citation Nr: 1719971	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-28 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent prior to June 5, 2014 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent from June 5, 2014 for service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The December 2009 rating decision granted service connection for PTSD with an evaluation of 30 percent and an effective date of August 28, 2009, the date of claim.  The Veteran perfected an appeal with the disability evaluation assigned.  In November 2015 the RO granted an increased the evaluation for PTSD to 50 percent, with an effective date of June 5, 2014.  Where a rating decision awards a higher, but less-than-maximum rating after the claimant has perfected an appeal as to the rating, the pending appeal is not abrogated.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue of entitlement to a higher initial rating for PTSD remains before the Board.

By a filing of February 2016, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704 (2016).

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  Prior to June 5, 2014, the Veteran's PTSD was manifested mainly by sleep disturbance, social detachment, avoidance, intrusive thoughts, anger, irritability, and exaggerated startle response; the preponderance of the evidence is against finding PTSD is productive of occupational and social impairment with reduced reliability and productivity or greater levels of impairment.

2.  From June 5, 2014, the Veteran's PTSD has been manifested mainly by  intrusive memories, flashbacks, avoidance, depressed mood, detachment and estrangement from others, markedly diminished interest in participation in significant activities, irritability, anger, hypervigilance, concentration problems, sleep problems, anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances; the preponderance of the evidence is against finding PTSD is productive of occupational and social impairment with deficiencies in most areas or a greater level of impairment.


CONCLUSIONS OF LAW

1.  Prior to June 5, 2014, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From June 5, 2014, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.

VA is required to notify the claimant and his or her representative of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2009.  The Veteran seeks a higher initial rating than that assigned by the rating decision of December 2009 that granted service connection.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain a medical opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, statements of the Veteran, and lay statements.  The Veteran underwent VA medical examinations in October 2009 and June 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his medical and service history, documented his current disability, and provided sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Rating criteria

Disability ratings assigned in accordance with VA's schedule for rating disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016). 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  The Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings at distinct times during the claim period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code 9411, with representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders at 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).

Higher rating for PTSD

In August 2009, the Veteran filed a claim for service connection for PTSD.  The RO granted service connection for PTSD in December 2009.  The Veteran appeals the initial rating assigned by the December 2009 rating decision that granted service connection for PTSD.  See notice of disagreement of April 2010.  A November 2015 rating decision increased the evaluation for PTSD from 30 percent to 50 percent with an effective date of June 5, 2014.  Thus a staged rating is in effect.

A September 2009 statement filed by the Veteran's wife relates her observation of the Veteran's reluctance to express his feelings, restlessness, withdrawal from others, and occasionally experiencing upsetting memories of Vietnam.

The Veteran underwent a VA examination in October 2009.  It was noted that the Veteran gets along well with his wife and three children, has acquaintances and a few close friends.  The Veteran reported "a few episodes of difficulties getting along" with co-workers before he retired.  The Veteran did home improvement and carpentry as leisure activities.  There was no history of violence/assaultiveness or suicide attempts.  The Veteran considered his sleep problems and intrusive thoughts to be the major issues.  He stated that nightmares occur, but "fairly rarely," and he will be "pretty much ok the next morning."

The Veteran's appearance was "clean, casually dressed."  His psychomotor activity, speech, thought process, and thought content were unremarkable.  His attitude toward the examiner was cooperative.  His affect was normal, mood was good, and attention and orientation were intact.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal/suicidal thoughts.  The Veteran was found to understand the outcome of behavior (judgment) and the fact that he had a problem (insight).  His impulse control was considered "fair to good."  Memory was normal.  The examiner considered the Veteran to be able to handle his own financial affairs.

With respect to activities of daily living, only shopping was noted to present a "slight" problem, because the Veteran reported that he "kind of watch[es] everybody" when he goes to shopping malls and that he becomes distressed when he hears or sees Asians.

In discussing the Veteran's PTSD symptoms, the examiner noted the Veteran's recurrent and intrusive recollections of Vietnam several times per month.  The Veteran sought to avoid thoughts and activities that remind him of the stressor.  He also had diminished interest, detachment and estrangement from others, sleep difficulty, irritability, anger, and exaggerated startle response.

It was noted that the Veteran was not currently employed, having retired from a fire department in 2007 for medical reasons ("4 cardiac stents put in. Ischemic heart Dis, Chronic").

The Veteran's GAF score was 70.  The examiner's diagnosis was "Axis I: PTSD, mild."  The examiner opined the Veteran was considered to have shown generally satisfactory functioning with an occasional decrease in work efficiency and intermittent periods of being unable to perform occupational tasks due to PTSD signs and symptoms.  In the examiner's opinion, the Veteran "appears to have genuine but fairly mild PTSD."  His mild symptoms had caused "some problems but ones that he can cope with adequately."  The examiner noted that the few episodes of trouble getting along with co-workers before the Veteran retired did damage relationships but did not lead to disciplinary action.

In a filing of April 2010, the Veteran stated, "I believe my PTSD has increased in severity."

In a September 2012 statement, a former co-worker who had worked on the same fire truck as did the Veteran reported that, on one occasion, the Veteran "lashed out at me and stabbed me in the leg and then had the inability to recall what triggered this outburst of anger."  The co-worker stated that he had observed the Veteran avoid activities and conversation, be detached from family and friends, and show little to no emotion when spoken to by the co-worker.  See September 2012 statement of J. O. 

In a filing of September 2012, the Veteran reported that he is "detached" from his wife and children, occasionally feels "intense distress" when reminded of his Vietnam trauma, and has anger toward others, hypervigilance, difficulty concentrating, and persistent difficulty falling and staying asleep.

An October 2012 letter from a VA counselor notes, on the basis of her weekly meetings with the Veteran, that the Veteran experiences sleep difficulty, nightmares, flashbacks of Vietnam, isolation, avoidance of crowds, anxiety, and avoidance of thoughts and activities that remind him of the Vietnam trauma.  The Veteran was noted to be easily agitated, have a short fuse, and have "major problems with anger."  His marital and family relationships were called "strained," and the Veteran was said to have a restricted range of affect.  Without specifying, the counselor stated that she had seen "some improvements as well as some setbacks" since the Veteran had become a member of a weekly counseling session of 22 Vietnam veterans.  See October 2012 letter of J. S. (adult nurse practitioner/readjustment counselor).

The Veteran underwent a VA examination in June 2014.  The Veteran stated that, since last his VA examination, his PTSD symptoms of sleep problems, anxiety, emotional detachment, lack of concentration, irritability, and nightmares had increased in frequency and severity.  He stated that he continued to experience flashbacks, particularly upon seeing a Vietnamese person in the city.  He also reported having used alcohol more frequently to alleviate PTSD symptoms.  The Veteran continued to be in counseling at the local Vet Center.  He also continued to be married and stated that he continued to not have many interactions socially.

The examiner noted that the Veteran experienced intrusive memories, dissociative reactions (flashbacks), avoidance of stimuli associated with the traumatic event, depressed mood, detachment and estrangement from others, markedly diminished interest in participation in significant activities, irritability, hypervigilance, concentration problems, sleep problems, anxiety, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran continued to be capable of managing his financial affairs.  In the examiner's opinion, the Veteran's level of occupational and social impairment was best summarized as "with reduced reliability and productivity." 

The Veteran argues that the evidence of record establishes that his symptoms approximate at least the criteria for a 70 percent rating throughout the pendency of the claim.  See appellate brief of April 2017.

Upon consideration of the entire record, the Board finds that a preponderance of the evidence is against finding occupational and social impairment with reduced reliability and productivity prior to June 5, 2014, and against finding occupational and social impairment with deficiencies in most areas after June 5, 2014. 

Prior to the June 2014 VA examination, neither the Veteran nor the mental health records indicate overall symptoms on a level comparable to those of flattened affect, speech that is circumstantial, circumlocutory, or stereotyped, panic attacks more than once a week, difficulty in understanding complex commands, memory and judgment impairment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  For example, the Veteran reported to the October 2009 VA examiner that he got along well with his wife and children, and the examiner found the Veteran's appearance, speech, thought process, judgment, insight, and memory to be unremarkable or otherwise intact.  The Veteran had sleep difficulty and had shown detachment and irritability.  He was also suspiciousness and anxious when shopping in a mall.  The examiner assigned a GAF score of 70, which indicates mild symptoms.

The Board notes that VA has determined that the Fifth Edition of the Diagnostic and Statistical Manual (DSM-5) applies to appeals certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal was certified to the Board in November 2015, the DSM-5 applies here.  The DSM-5 recommends that GAF scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  The Board nonetheless cites the Veteran's GAF score of 70 from 2009, as the GAF score remains informative as to how the examiner assessed the Veteran's functionality at the time.  The actual symptoms of the Veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016). 

After June 5, 2014, neither the Veteran nor the mental health records indicate overall symptoms on a level comparable to those of: suicidal ideation; obsessional rituals that interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The June 2014 VA examiner determined that the Veteran had difficulty in adapting to stressful circumstances.  However, the Veteran's panic attacks occurred weekly or less often (not nearly continuously), and his memory loss was mild.  The overall findings do not approximate those of obsessional rituals, obscure or irrelevant speech, spatial disorientation, or neglect of personal hygiene.  Furthermore, the Veteran was determined to have the ability, with difficulty, to establish and maintain effective relationships.

The Veteran's symptoms are most congruent with a 30-percent rating prior to June 5, 2014, and with a 50-percent rating after June 5, 2014.  The Board concludes that the preponderance of the evidence is against finding that the overall level of severity of the Veteran's PTSD more closely approximates the criteria of a 50-percent rating prior to June 5, 2014, or to 70-percent rating after June 5, 2014.  Consistent with Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board has not limited its analysis to the factors expressly listed for each incremental rating.  A review of the lay and medical evidence indicates that the Veteran's psychiatric symptomatology centers on his nightmares, sleep disturbance, concentration difficulty, intrusive thoughts, irritability, hypervigilance, and social isolation.  He has activities and family relationships.  He is generally oriented to person, time, and place.  He does not have suicidal thoughts.  He is able to function independently and can manage his financial affairs.

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   In September 2013, the Veteran raised the issue of TDIU by filing VA Form 21-8940, Veteran's Application for Increased Compensation based on Individual Unemployability.  He reported that he last worked in February 2008.  A rating decision of June 2014 granted entitlement to TDIU with an effective date of September 19, 2013.  The RO determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected ischemic heart disease.  Because the Veteran did not appeal any aspect of the award of TDIU, further consideration of TDIU by the Board is not necessary in today's order.



ORDER

Entitlement to a rating in excess of 30 percent prior to June 5, 2014 is denied.

Entitlement to a rating in excess of 50 percent from June 5, 2014 to the present is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


